                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL



Case No.: CV 19-03978-AB (RAOx)                                 Date:   October 3, 2019


Title:     Canon, Inc. v. V4INK, Inc.


Present: The Honorable          ANDRÉ BIROTTE JR., United States District Judge
               Carla Badirian                                          N/A
               Deputy Clerk                                       Court Reporter

         Attorneys Present for Plaintiffs:               Attorneys Present for Defendants:
                None Appearing                                   None Appearing

Proceedings:            [In Chambers] Order GRANTING Plaintiff’s Motion for
                        Default Judgment (Dkt. No. 33)
       Before the Court is Plaintiff Canon, Inc’s (“Plaintiff” or “Canon”) Motion for
 Default Judgment against Defendant V4INK, Inc. (“Defendant” or “V4INK”).
 (“Motion,” Dkt. No. 33.) The Plaintiff seeks entry of default judgment and the
 issuance of a permanent injunction against V4INK.

        On July 9, 2019, the Court Clerk entered default under Federal Rule of Civil
 Procedure 55(a). (See Dkt. No. 31.) On August 12, 2019 this Court issued an
 order to show cause why this action should not be dismissed for lack of prosecution.
 (Dkt. No. 32.) Plaintiff filed this Motion on August 26, 2019. (Dkt. No. 33.) On
 August 27, 2019 this Court discharged the Order to Show Cause, deeming this
 Motion a satisfactory response. (Dkt. No. 34.) Defendant has not opposed this
 Motion or otherwise appeared in this case.

           The Court deems this matter appropriate for decision without oral argument
                                      CIVIL MINUTES – GENERAL
                                                1
and VACATES the hearing scheduled for October 4, 2019. See Fed. R. Civ. P. 78;
L.R. 7-15. For the reasons stated in this Order, the Court GRANTS the Motion.

   I.    FACTUAL BACKGROUND

       Plaintiff’s Complaint (“Compl.,” Dkt. No. 1.) alleges seven causes of action
for patent infringement, and specifically for infringement of: (1) U.S. Patent No.
8,588,646 B2 (“the ’646 Patent”); (2) U.S. Patent No. 7,869,740 B2 (“the ’740
Patent”); (3) U.S. Patent No. 8,165,494 B2 (“the ’494 Patent”); (4) U.S. Patent No.
8,971,760 B2 (“the ’760 Patent”); (5) U.S. Patent No. 9,494,916 B2 (“the ’916
Patent”); (6) U.S. Patent No. 9,857,763 B2 (“the ’763 Patent”); and (7) U.S. Patent
No. 10,162,304 B2 (“the ’304 Patent”) (collectively, the “Asserted Patents”).
(Compl. ¶¶ 21-22, 30-31,39-40,48-49,57-58, 66-67, 75-76.)

       Plaintiff is a Japanese corporation. (Id. ¶ 1.) Plaintiff asserts that it is a
“leading innovator, manufacturer, and seller of a wide variety of laser beam printers,
inkjet printers, copying machines, cameras, and other consumer business, and
industrial products.” (Id. ¶ 2.) According to the Complaint, Defendant is a
California corporation with a principal place of business in Ontario, California that
conducts business at least through its website v4ink.com. (Id. ¶¶ 3-4, 6.) All of the
Asserted Patents describe and claim different aspects of a toner cartridge designed to
be used in a laser beam printer. (Dkt. No. 33-1 at 2:3-7.) Plaintiff makes many
models of toner cartridges that embody the inventions of the Asserted Patents; it
sells some models under its own name and it supplies HP with certain models to be
sold under the HP name. (Compl. ¶ 17; Dkt. 33-1 at 2:8-14.) Canon has designed
numerous color laser beam printers that are compatible with and utilize the toner
cartridges covered by the Asserted Patents. (Dkt. 33-1 at 2:12-17; Declaration of
Masahide Kinoshita (“Kinoshita Decl.”) Dkt. No. 33-3 ¶ 7.) Plaintiff alleges that
Defendant “is engaged in the business of manufacturing, importing, selling, and/or
offering to sell toner cartridges” that infringe Plaintiff’s Asserted Patents and are
compatible with many of Plaintiff’s color laser beam printers. (Compl. ¶¶ 17-19;
Kinoshita Decl. ¶ 7.)

       Plaintiff alleges that the following toner cartridge products sold by Defendant
infringe the Asserted Patents: 131A BK, 131A C, 131A Y, 131A M, CE410X,
CE411A, CE412A, and CE413A (collectively, the “Accused Products”). (Compl. ¶
18.) In its complaint, Plaintiff describes which Asserted Claims of each Asserted
Patent it alleges are infringed. Plaintiff also attaches claim charts for each Asserted
Patent that chart how two example Accused Products, 131A BK toner cartridge and
CE410X toner cartridge, infringe specific independent claims. The table below
                                 CIVIL MINUTES – GENERAL
                                           2
shows, for each Asserted Patent, which claims Plaintiff allege the Accused Products
infringe and which claims Plaintiff charted to exemplary Accused Products.

  Asserted          Asserted Claims               Independent Claim(s) Charted
   Patent                                       Against Exemplary Products (131A
                                                BK and CE410X) in Claim Charts
 ’646 Patent Claims 1, 2, 8, 12, 14-17,        Claims 1, 16, 24, 37, 44, 57, 63, 74,
             22, 24, 25, 30, 32, 35, 37,       83, and 97. (Compl. ¶¶ 23-24, Ex. 8,
             42-45, 51, 55, 57, 58, 63,        Ex. 9.)
             64, 69, 71, 72, 74, 83, 84,
             and 97-99. (Compl. ¶ 21.)
 ’740 Patent Claims 41-61, 63, 64, 66-         Claims 41, 58, 67, and 83- 88.
             80, and 83-91. (Compl. ¶          (Compl. ¶¶ 23-24, Ex. 8, Ex. 9.)
             30.)
 ’494 Patent Claims 1-3, 5-11, 13-25,          Claims 1, 10, 18, 32, 51, and 58.
             32-37, 39, 40, 51-53, and         (Compl. ¶¶ 41-42, Ex. 12, Ex. 13.)
             55-61. (Compl. ¶ 38.)
 ’760 Patent Claims 1-3 and 7-30.              Claims 1 and 16. (Compl. ¶¶ 50-51,
             (Compl. ¶ 48.)                    Ex. 14, Ex. 15.)
 ’916 Patent Claims 1-9. (Compl. ¶             Claim 1. (Compl. ¶¶ 59-60, Ex. 16,
             57.)                              Ex. 17.)
 ’763 Patent Claims 1-8 and 13-19.             Claims 1 and 13. (Compl. ¶¶ 68-69,
             (Compl. ¶ 66.)                    Ex. 18, Ex. 19.)
 ’304 Patent Claims 1-4. (Compl. ¶             Claim 1. (Compl. ¶¶ 68-69, Ex. 20,
             75.)                              Ex. 21.)

      Based on these allegations, Plaintiff asserts that Defendant has infringed the
Asserted Patents. Plaintiff seeks entry of default judgment against Defendant and a
permanent injunction prohibiting future infringement.

   II.   LEGAL STANDARD

        Federal Rule of Civil Procedure (“Rule”) 55(b) authorizes a district court to
grant default judgment after the Clerk of the Court enters default under Rule 55(a).
Fed. R. Civ. P. 55(b). Local Rule 55-1 requires the party seeking default judgment
to file a declaration establishing: (1) when and against what party the default was
entered; (2) the identification of the pleading to which default was entered; (3)
whether the defaulting party is an infant or incompetent person, and if so, whether
that person is represented by a general guardian, committee, conservator, or other

                                 CIVIL MINUTES – GENERAL
                                           3
like fiduciary who has appeared; (4) that the Servicemembers Civil Relief Act does
not apply; and (5) that the defaulting party was properly served with notice. L.R.
55-1.

       Once default has been entered, the factual allegations of the complaint, except
those concerning damages, are deemed to have been admitted by the non-responding
party. See Fed. R. Civ. Proc. 8(b)(6); Geddes v. United Fin. Grp., 559 F.2d 557,
560 (9th Cir. 1977). However, even if entry of default has been made by the Clerk,
granting a default judgment is not automatic; rather, it is left to the sound discretion
of the court. Aldabe v. Aldabe, 616 F.2d 1089, 1092-93 (9th Cir. 1980). The
Ninth Circuit has directed courts to consider several factors in deciding whether to
enter default judgment: (1) the possibility of prejudice to plaintiff; (2) the merits of
plaintiff’s substantive claims; (3) the sufficiency of the complaint; (4) the sum of
money at stake in the action; (5) the possibility of a dispute concerning the material
facts; (6) whether defendant’s default was the product of excusable neglect; and (7)
the strong public policy favoring decisions on the merits. See Eitel v. McCool, 782
F.2d 1470, 1471-72 (9th Cir. 1986).

   III.   DISCUSSION

          a. Jurisdiction

       As a preliminary matter, in its Motion, Plaintiff addresses this Court’s subject
matter jurisdiction over this case and personal jurisdiction over Defendant.
Plaintiff argues that the Court has the requisite jurisdiction to render a valid default
judgment in this case. (Dkt. No. 33-1 at 5.)

       “[T]he district courts shall have original jurisdiction of any civil action arising
under any Act of Congress relating to patents[.]” 28 U.S.C. § 1338(a). As a patent
infringement suit, this action arises under 35 U.S.C. § 271. Therefore, this Court
has subject matter jurisdiction pursuant to 28 U.S.C. § 1338(a).

       To determine whether a court possesses personal jurisdiction over a
defendant, it first looks to state law. Daimler AG v. Bauman, 571 U.S. 117, 125
(2014). California’s long-arm statute allows courts in the state to exercise personal
jurisdiction “on any basis not inconsistent with the Constitution of this state or of the
United States.” Cal. Code Civ. Proc. § 410.10. For constitutional purposes, a
federal court can exercise general personal jurisdiction over defendants domiciled
within the forum state. Miliken v. Meyer, 311 U.S. 457, 462-63 (1940). A
corporation is domiciled in the state of its incorporation and its principal place of
                                  CIVIL MINUTES – GENERAL
                                            4
business. See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,
924 (2011).

       Here, Plaintiffs have alleged that Defendant’s principal place of business is in
California. (Compl. ¶¶ 3, 6; Dkt. No. 33-1 at 5:6-8.) Plaintiff’s allegations, taken
as true, establish that the Court has general personal jurisdiction over Defendant for
purposes of this Motion.

         b. Procedural Requirements

       Plaintiff has satisfied the procedural requirements of Local Rule 55-1. The
Clerk of the Court entered Default against Defendant on July 9, 2019. (Dkt. No.
31.) Defendant has not responded to the Complaint or otherwise defended the
action. Plaintiff has also submitted a declaration from counsel stating that
Defendant is not a minor, infant, or otherwise an incompetent person, and that the
Servicemembers Civil Relief Act does not apply. (Supplemental Declaration of
Sarah S. Brooks (“Supp. Brooks Decl.”), Dkt. No. 36 ¶¶ 9-10.) Here, notice of the
default judgment proceedings is not required by Federal Rule of Civil Procedure
55(b)(2) because Defendant has not appeared in these proceedings personally or
through a representative. Fed. R. Civ. P. 55(b)(2). Regardless, Plaintiff “sent
copies of the Notice of Motion and related papers to V4INK’s registered agent for
receiving service via U.S. Mail.” (Supp. Brooks Decl. ¶ 11.) Accordingly,
Plaintiff has satisfied Local Rule 55-1’s requirements.

         c. The Eitel Factors

               i.   Possibility of Prejudice to Plaintiffs

       This factor considers whether a plaintiff will suffer prejudice if a default
judgment is not entered. See Pepsico, Inc. v. Cal. Security Cans, 238 F. Supp. 2d
1172, 1177 (C.D. Cal. 2002). Here, Plaintiff will be prejudiced if default judgment
is denied. Given Defendant’s unwillingness to answer and defend, denying default
judgment would render Plaintiff without recourse. Thus, the first factor weighs in
favor of granting default judgment.


              ii.   Merits of Claim and Sufficiency of the Complaint

       The second and third Eitel factors consider the substantive merits and
sufficiency of the complaint. Notwithstanding the entry of default, the Court must
                                  CIVIL MINUTES – GENERAL
                                            5
still determine if the facts alleged give rise to a legitimate cause of action because
“claims [that] are legally insufficient . . . are not established by default.” See
Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992). For this
factor to weigh in its favor, Plaintiff must properly allege the elements of the causes
of action at issue and adequately plead their claims. See PepsiCo, 238 F. Supp. 2d
at 1175-76. Here, Plaintiff alleges infringement of seven U.S. patents. (Compl. ¶¶
21-22, 30-31,39-40,48-49,57-58, 66-67, 75-76.)

       To prevail on its patent infringement claims, Plaintiff must show that
Defendant “makes, uses, offers to sell, or sells any patented invention” in the United
States without authority. 35 U.S.C. § 271(a). The Federal Circuit has found, in a
case involving a simple technology, that identifying accused products “by name and
by attaching photos” and alleging “that the accused products meet each and every
element of at least one claim” was sufficient to state a claim of infringement. Disc
Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256 (Fed. Cir. 2018).

       Plaintiff’s allegations, taken as true, at least establish that Defendant offers to
sell and sells the Accused Products without authority. (Compl. ¶¶ 18-19.) The
detailed separate claim charts attached to the Complaint describe how the Accused
Products embody at least Claims 1, 16, 24, 37, 44, 57, 63, 74, 83, and 97 of the ’646
Patent, at least Claims 1, 10, 18, 32, 51, and 58 of the ’494 patent, at least Claims 1
and 16 of the ’760 Patent, at least Claim 1 of the ’916 Patent, at least Claims 1 and
13 of the ’763 Patent, at least Claims 1-4 of the ’304 patent, and at least Claim 1 of
the ’304 Patent. (Compl. Exs. 8-21, Dkt. No. 1-4 – Dkt. No. 1-9.) Plaintiff’s
claim charts map the limitations of each asserted independent Claim to an accused
131A BK toner cartridge and an accused CE410X toner cartridge. (Id.)
Additionally, Plaintiff has submitted evidence from Defendant’s website that seems
to show that these two Accused Products and the remaining Accused Products differ
only by the color of toner they contain. (Kinoshita Decl. Ex. A (ECF9-ECF16), Ex.
C (ECF22-ECF28).) Thus, Plaintiff’s allegations, including based on the claim
charts, provide sufficient specificity as to how each Accused Product is purported to
infringe at least one claim from each Asserted Patent. Plaintiff has properly alleged
the elements of patent infringement and has adequately pleaded its claims. Thus,
the second and third Eitel factors weigh in favor of granting default judgment
because the allegations in the Complaint, taken as true, establish Defendant’s
infringement of all seven Asserted Patents.

              iii.   Sum of Money at Stake

      The Court must balance “the amount of money at stake in relation to the
                                  CIVIL MINUTES – GENERAL
                                            6
seriousness of Defendant’s conduct.” See PepsiCo, 238 F. Supp. 2d at 1176.
“Default judgment is disfavored where the sum of money at stake is too large or
unreasonable in relation to defendant’s conduct.” Vogel v. Rite Aid Corp., 992 F.
Supp. 2d 998, 1012 (C.D. Cal. 2014).

       Here, Plaintiff does not seek any monetary relief. It only requests entry of
default judgment of infringement and a permanent injunction. Accordingly, the
fourth Eitel factor weighs in favor of granting default judgment. See PepsiCo, 238
F. Supp. at 1176 (“Plaintiffs are not seeking monetary damages. They seek only
injunctive relief…Accordingly, this factor favors granting default judgment.”)

             iv.   Possibility of Dispute

      The Court must examine the possibility of the parties disputing material facts.
See PepsiCo, 238 F. Supp. 2d at 1177. When the plaintiff’s patent infringement
complaint is well-pleaded, a dispute between the parties about material facts is
“remote.” See Oakley, Inc. v. Moda Collection, LLC, No. SACV-16-
160JLS(JCGx), 2016 WL 7495835, at *6 (C.D. Cal. June 9, 2016).

       Here, as discussed above, Plaintiff’s claims for patent infringement are well-
pleaded. Defendant has failed to appear, therefore admitting all material facts in
Plaintiffs’ Complaint. Given that Plaintiff’s factual allegations are taken as true,
and that Defendant has failed to appear in the case, no factual disputes exist that
would preclude the entry of default judgment. Thus, the fifth Eitel factor weighs in
favor of entering default judgement. See PepsiCo, 238 F. Supp. 2d at 1177 (“Upon
entry of default, all well-pleaded facts in the complaint are taken as true, except
those relating to damages. Accordingly, no genuine dispute of material facts would
preclude granting Plaintiffs’ motion.” (citation omitted)).

              v.   Possibility of Excusable Neglect

       The sixth Eitel factor considers the possibility that the default resulted from
excusable neglect. PepsiCo, 238 F. Supp. 2d at 1177. When a defendant contacts
plaintiff’s counsel about the lawsuit but does not respond to the complaint, “the
possibility of excusable neglect is remote.” See id.

      It is unlikely that the default in this case resulted from Defendant’s excusable
neglect. Plaintiff served Defendant with the Complaint on May 8, 2019. (Dkt. No.
22.) On May 23, 2019, an attorney contacted Plaintiff’s counsel requesting a one-
month extension to respond to the Complaint on Defendant’s behalf. (Declaration
                                 CIVIL MINUTES – GENERAL
                                           7
of Dennis McMahon (“McMahon Decl.”), Dkt. No. 33-2 ¶ 4, Ex. B (ECF8).)
Plaintiff filed a stipulation to extend the time to respond to the Complaint by 30
days. (Dkt. No. 29.) Pursuant to that stipulation, Defendant’s responsive pleading
was due on July 1, 2019. (Id.) Defendant has still failed to appear or file
responsive pleadings in this case. In its Motion, Plaintiff asserts that Defendant or
a representative on behalf of Defendant has not since contacted Plaintiff to request a
further extension to the deadline. (Dkt. No. 33-1 at 9:4-6.) The email from
Defendant’s counsel requesting an extension to answer combined with Defendant’s
failure to appear or answer suggests that Defendant knew about this case but chose
not to participate in it. Accordingly, the sixth Eitel factor weighs in favor of
granting default judgment.

             vi.    Policy Favoring Resolution on the Merits

       The policy favoring resolution of cases on the merits always weighs against
default judgment. The mere enactment of Rule 55(b), however, indicates that “this
preference, standing alone, is not dispositive.” PepsiCo, 238 F. Supp. 2d at 1177
(“Defendant’s failure to answer Plaintiffs’ Complaint makes a decision on the merits
impractical, if not impossible.”); see also Oakley, Inc., 2016 WL 7495835, at *6
(“In this case, [the defendant] has failed to appear and respond. This factor
therefore does not weigh against entering default judgment.”) Because none of the
other factors weigh against default judgment, the policy favoring resolution on the
merits does not prevent the Court from granting default judgment in this case.

             vii.   Conclusion Regarding Eitel Factors

       For the foregoing reasons, the Court finds that the Eitel factors favor granting
Plaintiff’s Motion for Default Judgment. Default judgment will be entered against
Defendant on Plaintiff’s patent infringement claims.


         d. Requested Relief

             i.     Permanent Injunction

      Plaintiff seeks a permanent injunction against Defendants. Plaintiff seeks to
enjoin Defendant from:

             (a) making, using, selling, or offering for sale in the United
      States, or importing into the United States, (i) any of the accused toner
                                  CIVIL MINUTES – GENERAL
                                            8
      cartridges identified in the complaint in this action (i.e., toner cartridges
      bearing the designations 131A BK, 131A C, 131A Y, 131A M,
      CE410X, CE411A, CE412A, and CE413A), and (ii) any other toner
      cartridge that is not more than colorably different than (i) and falls
      within the scope of at least one claim of at least one of the ’646 patent,
      the ’740 patent, the ’494 patent, the ’760 patent, the ’916 patent, the
      ’763 patent, or the ’304 patent
             (b) otherwise directly infringing, contributorily infringing, or
      inducing infringement of any of the claims of the ’646 patent, the ’740
      patent, the ’494 patent, the ’760 patent, the ’916 patent, the ’763 patent,
      or the ’304 patent with respect to (i) any of the accused toner cartridges
      identified by model designation in the complaint in this action (i.e.,
      toner cartridges bearing the designations 131A BK, 131A C, 131A Y,
      131A M, CE410X, CE411A, CE412A, and CE413A), and (ii) any
      other toner cartridge that is not more than colorably different than (i)
      and falls within the scope of at least one claim of at least one of the’646
      patent, the ’740 patent, the ’494 patent, the ’760 patent, the ’916 patent,
      the ’763 patent, or the ’304 patent;
             (c) assisting, aiding, or abetting any other person or business
      entity in engaging in or performing any of the activities referred to in
      subparagraphs (a) and (b) above.

(Dkt. No. 33 at 2-3.)

       The Supreme Court established that, under the Patent Act, a permanent
injunction does not automatically follow a determination of patent infringement.
eBay, Inc. v. MercExchange, LLC, 547 U.S. 388, 393-94 (2006). A four-factor test
must be satisfied to grant a permanent injunction. Id. at 394. Plaintiffs must
demonstrate (1) irreparable harm; (2) lack of adequate remedies at law; (3) the
balance of hardship weighs in its favors; and (4) the injunction is in the public’s
interest. See id. at 391. “In the patent infringement context, [the Federal Circuit]
has held that injunctions have satisfactory scope when they prohibit ‘infringement of
the patent by the adjudicated devices and infringement by devices not more than
colorably different from the adjudicated devices.” United Constr. Prods., Inc. v.
Tile Tech, Inc., 843 F.3d 1363 (Fed. Cir. 2016) (quoting Int’l Rectifier Corp. v. IXYS
Corp., 383 F.3d 1312, 1316 (Fed. Cir. 2004)).

                1. Irreparable Harm


                                  CIVIL MINUTES – GENERAL
                                            9
       Plaintiff will suffer irreparable harm absent a permanent injunction. “Where
two companies are in competition against one another, the patentee suffers the harm
– often irreparable – of being forced to compete against products that incorporate
and infringe its own patented inventions.” Douglas Dynamics, LLC v. Buyers
Prods. Co., 717 F.3d 1336 (Fed. Cir. 2013).

       Plaintiff has shown that Defendant has sold toner cartridges that infringe
Plaintiff’s Asserted Patents. Defendant’s accused toner cartridges directly compete
with Plaintiff’s products. (Kinoshita Decl. ¶¶ 9-13.) In fact, Defendant’s website
describes the Accused Products based on their interchangeability with Plaintiff’s
toner cartridges and their capability to be used with Plaintiff’s printers. (Id. at ¶¶
8,10-11, Ex. A, Ex. C.) As a result, Plaintiff is forced to compete against toner
cartridges that incorporate and infringe its own patents. (Id. at ¶¶ 12-13.)

       As a result of Defendant’s competing infringing sales Plaintiff states it “will
continue to suffer harm to its market share,” customers might come to distrust
Plaintiff’s pricing, and demand for Plaintiff’s genuine toner cartridges might
decline. (Kinoshita Decl. at ¶¶ 14, 16, 18.) The lost market share and revenue,
combined with the damage to Plaintiff’s goodwill and reputation, constitutes
irreparable harm. See, e.g. Bio-Tech. Gen. Corp. v. Genentech, Inc., 80 F.3d 1553,
1566 (Fed. Cir. 1996) (finding a loss of revenues and goodwill constitutes
irreparable harm).

                2. Inadequate Legal Remedies

       Because Defendant has not participated in this litigation, monetary damages
would be difficult to calculate and recover. Moreover, the types of harm that
Plaintiff has alleged are all difficult to quantify, providing evidence of inadequate
remedies at law. According to Plaintiff, “[i]t would be exceedingly difficult, if not
impossible, to convert Canon’s unquantifiable harm into an estimate of monetary
damages.” (Kinoshita Decl. at ¶ 16.) This supports granting the requested
injunctive relief.

                3. Balance of Hardships

      The balance of hardships weighs in favor of granting an injunction. In the
absence of an injunction, Plaintiff faces potential lost sales, loss of market share,
reputational damage, and hinderance of its ability to recoup its research and
development investment. (Kinoshita Decl. ¶¶ 14-17.) On the other hand,

                                  CIVIL MINUTES – GENERAL
                                           10
Defendant faces no hardship in refraining from its unlawful infringement of
Plaintiff’s Asserted Patents.

                4. The Public Interest

       The public interest also weighs in favor of an injunction. Defendant has sold
toner cartridges that infringe Plaintiff’s Asserted Patents. Allowing infringement of
intellectual property discourages future innovation by failing to provide an adequate
forum through which patentees can protect their inventions. The Court’s issuance
of an injunction, however, encourages future innovation by protecting patentees’
inventions.

                4. Conclusion Regarding eBay Test

       Because all four eBay considerations favor enjoining Defendant, the Court
finds that injunctive relief is appropriate in this case. Additionally, the scope of
activities Plaintiff seeks to enjoin is appropriate.

   IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS Plaintiff’s motion for default
judgment. The Court finds that Defendant has infringed the ’646, ’740, ’494, ’760,
’916, ’763, and ’304 Patents. The Court also GRANTS Plaintiff’s request for a
permanent injunction. Plaintiff shall file a proposed final judgment within 14 days
of the issuance of this Order.

IT IS SO ORDERED.




                                  CIVIL MINUTES – GENERAL
                                           11
